Citation Nr: 0503439	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-13 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active service from September 1966 to 
September 1969, to include service in the Republic of Vietnam 
from August 1967 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating determinations by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

When first before the Board in April 2004, the issues were 
remanded for further development. Additional medical evidence 
has been received and a supplemental statement of the case 
has been issued. 

The issue of service connection for a skin disability, to 
include as due to herbicide exposure, is addressed in the 
remand that follows the order section of this decision.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished with respect to the issue 
decided herein.

2.  The veteran did not engage in combat with the enemy.

3. The veteran does not have PTSD related to a verified 
service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it are 
applicable to the veteran's claim.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
is required to inform the claimant to submit any pertinent 
evidence in the claimant's possession.

The record reflects that prior to the adjudication of his 
claim, the RO sent the veteran a letter in July 2002 with 
attachments including a PTSD questionnaire, that informed him 
of the evidence and information necessary to substantiate his 
claim; the information he should provide, to include specific 
details concerning his alleged service stressors, and 
information and authorization necessary for the RO to obtain 
medical records on his behalf; the assistance that VA would 
provide to obtain evidence on his behalf; and the evidence 
that the veteran should submit if did not desire the RO to 
obtain the evidence on his behalf.  Although the RO did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, the veteran was 
informed of the evidence that would be pertinent to his claim 
and to either submit such evidence or provide the RO with the 
information and authorization necessary for the RO to obtain 
such evidence. The veteran was also notified in the rating 
decisions, statement of the case and supplements thereto, of 
the evidence and information necessary to substantiate his 
claim, and the reasons for the RO's denial of the claim. The 
Board is satisfied that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.  Therefore, the Board is satisfied that the RO 
has complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board further notes that the veteran's service medical 
records and personnel records have been obtained. The veteran 
has provided post-service records of private treatment. The 
Board notes that the veteran has not responded to the RO's 
request for specific, verifiable details concerning his 
alleged service stressors, sent in the form of a PTSD 
questionnaire enclosed with the July 2002 VCAA notification 
letter. The veteran returned the questionnaire but did not 
identify any stressors. In a July 2002 statement, the veteran 
reported treatment at Hampton VA medical center in the 1980's 
and the RO made an August 2002 request to Hampton VAMC for 
treatment records from January 1970. However, a September 
2002 response indicated no treatment at that facility. In 
addition, the case was remanded in April 2004 for further 
development. Neither the veteran nor his representative has 
identified any additional evidence or information that could 
be obtained to substantiate the claim. The Board is also 
unaware of any such available evidence or information. 
Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy." See Gaines v. 
West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993). If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service. 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304; Doran v. 
Brown, 6 Vet. App. 283, 289 (1994). Service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In the present case, service personnel records reflect that 
the veteran served in the Republic of Vietnam from 1967 to 
1968 during the TET Counter Offensive. His military 
occupational specialty was equipment repairman. He received 
no award or decoration indicative of engaging in combat with 
the enemy. His awards include the National Defense Service 
Medal, the Vietnam Service Medal and the Vietnam Campaign 
Medal.

In July 2002, the RO sent a PTSD questionnaire to the 
veteran, with instructions that he complete and return it and 
that he provide information of his stressors in military 
service. The veteran returned the questionnaire indicating 
service in the Army, but did not list any stressors. In an 
associated July 2002 statement, the veteran related that his 
depression began before he was discharged from the service, 
and that he was sent to NCO school for discipline. He related 
that his skin turned reddish after service with paranoia and 
stress, and that he was unable to keep a job but didn't know 
where to go or what to do. He reported that he started 
drinking after service, and experienced continued problems 
with paranoia, that he sought help at VA in the 1980's but 
that they turned him away in the early 1990's. 

The veteran asserts in his VA Form 9 substantive appeal, that 
records from Hampton, VAMC should be considered. However, the 
Board notes that facility's response that the veteran had 
received no treatment at that facility. However, even if 
these records were available, the veteran's claim remains 
unsubstantiated because he has identified no verifiable 
stressors relatable to his asserted psychiatric disability.

The evidence reflects that the claim for PTSD was originally 
denied by the RO in a September 2002 rating decision on the 
basis that there was no confirmed diagnosis of PTSD. 
Thereafter, in a July 2003 report, a private psychiatrist 
diagnosed PTSD, chronic, and major depression, based upon 
stressors reported as occurring beginning with the veteran's 
arrival in Da Nang, Vietnam. The stressors included reported 
life threatening situations where he was required to do guard 
duty in Da Nang on his first night there; exposure to life 
threatening explosions and being fearful that he was going to 
die that first night; experiencing near-death experiences 
with missiles and bombs exploding; and being a courier and 
seeing dead bodies on the side of the road while driving. The 
Board notes that none of the reported stressors relate to the 
veteran's participation in combat, and the details provided 
are not sufficient to permit verification.  Specific dates 
and locations of the reported missile attacks, sufficient to 
verify, have not been provided.

In sum, the Board has carefully reviewed the evidence of 
record in this case and is unable to find that the appellant 
engaged in combat with the enemy while serving in Vietnam. 
His service records show that he did not perform the duties 
of a combat soldier, and was not awarded any medals, 
decorations, or citations indicating combat with the enemy. 
Undoubtedly, he had many unpleasant or uncomfortable 
experiences while serving in a war zone, but there is no 
evidence of record to corroborate his contentions other than 
his own statements, and the private psychiatrist's report 
reciting statements as told by the veteran, to corroborate 
non-combat stressors to support a diagnosis of PTSD. 

Finally, as discussed above, the veteran has been informed of 
the need for verifiable details concerning his alleged 
service stressors, but he has not responded to the RO's 
request. The U.S. Court of Appeals for Veterans Claims has 
held that, "[t]he duty to assist is not always a one-way 
street. If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 
Due to the veteran's failure to cooperate, the Board must 
decide the appeal on the current record, which contains no 
credible evidence corroborating the non-combat stressors upon 
which the diagnosis of PTSD is based. Without such evidence, 
the claim must be denied. 


ORDER

Service connection for post-traumatic stress disorder is 
denied.




REMAND

With respect to the claim for service connection for a skin 
condition, the claim was originally denied on the basis that 
the service medical records were absent any mention of a skin 
condition, and that presumptive service connection was 
unavailable for a diagnosis of psoriasis, as not recognized 
as presumptive to Agent Orange exposure. 

The service medical records reflect that on his separation 
examination, the veteran noted a history of a skin disease, 
noted by the examiner as pruritis ani.  It was also noted 
that there had been excision of a rectal fistula, without 
symptoms since.  On the physical examination report, there 
were no pertinent findings noted. In a January 2005 Written 
Brief Presentation, the veteran's representative argues for 
further development on this basis. Since the service medical 
records suggest the presence of at least a localized skin 
condition at separation, the Board is of the opinion that all 
indicated development has not been undertaken pertinent to 
this claim.

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following actions:

1.  The RO should inform the veteran that 
he should submit any pertinent evidence 
in his possession. In addition, he should 
be informed that he should submit copies 
of all medical records, not already 
associated with the claims folder, 
pertaining to post-service treatment or 
evaluation for a skin disability, or he 
should provide the information and 
authorization necessary for the RO to 
obtain such records on his behalf.  

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran. If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the appellant, the RO 
should so inform the appellant and his 
representative, and request them to 
provide the outstanding evidence.  

3.  In any event, the RO should undertake 
all indicated development to obtain a 
copy of all available records, not 
already of record, pertaining to post-
service treatment or evaluation of the 
veteran for a skin disorder as identified 
by the veteran. Efforts to obtain such 
records should be documented in the 
claims folder.

4.  Then, the RO should arrange for the 
veteran to be afforded a VA examination 
by a physician with appropriate expertise 
to determine the nature and etiology of 
all currently present skin disorders. Any 
indicated studies should be performed. 
The claims folders must be made available 
to and review must be noted by the 
examiner in the report. Based on the 
examination results and noted review of 
the claims folder, the examiner should 
provide an opinion with respect to any 
currently present skin disorder as to 
whether it is at least as likely as not 
that the disorder originated during the 
veteran's military service, or is 
otherwise etiologically related to the 
veteran's military service. The 
supporting rationale for all opinions 
expressed must be provided.  It should be 
indicated if there is any residual 
scarring from the fistula removal, or 
whether there is recurrent pruritis ani 
indicated.

5.  The RO should then readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence. If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a supplemental statement of the 
case to the appellant and his 
representative and afford them the 
requisite opportunity for response before 
the claims folders are returned to the 
Board for further appellate 
consideration.  

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO. The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


